Exhibit 10.11

Summary of Horace Mann Educators Corporation Non-Employee Director Compensation

 

Compensation Element       Non-Employee Director Compensation          

Board Chairman Annual Retainer

     

$95,000

Board Member Annual Retainer (other than Board Chairman)

     

$45,000

Committee Chairman Annual Retainer

     

$30,000 Audit Committee

$20,000 Compensation Committee

$15,000 Technology Committee

$10,000 all other Committees

Committee Member Annual Retainer (other than Committee Chairman)

     

$10,000 Audit Committee

$ 7,500 all other Committees

Share-based Compensation

     

Fair value on the date of the respective awards is used to determine the number
of Restricted Stock Units (“RSUs”) awarded.

$70,000 in RSUs upon joining the Board and an additional $70,000 in RSUs if
joining within 6 months after the prior Annual Shareholder Meeting or an
additional $35,000 in RSUs if joining more than 6 months after the prior Annual
Shareholder Meeting but before the next Annual Shareholder Meeting.

An annual award of $70,000 in RSUs thereafter following the Annual Shareholder
Meeting.

All awards have a 1 year vesting period.

Basic Group Term Life Insurance

     

Premium for $10,000 face amount

Business Travel Accident Insurance

     

Premium for $100,000 coverage

Annual retainer fees are paid following the Annual Shareholder Meeting each
year. The annual retainer fees are prorated to the extent that a non-employee
Director joins the Board after the Annual Shareholder Meeting or leaves the
Board prior to the next Annual Shareholder Meeting.

Last revision date:  May 25, 2011

 

-1-